US Bank Natl. Assn. v Harding (2015 NY Slip Op 00528)





US Bank Natl. Assn. v Harding


2015 NY Slip Op 00528


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2013-06383
 (Index No. 9506/08)

[*1]US Bank National Association, etc., respondent,
vStephen J. Harding, appellant, et al., defendants.


Alice A. Nicholson, Brooklyn, N.Y., for appellant.
Gross Polowy LLC (Hogan Lovells US LLP, New York, N.Y. [Chava Brandriss, David Dunn, and Jordan Estes], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Stephen J. Harding appeals from an order of the Supreme Court, Queens County (James J. Golia, J.), entered May 3, 2013, which denied his motion to vacate, inter alia, a prior order of reference, to dismiss the complaint insofar as asserted against him pursuant to CPLR 3211(a)(8) for lack of personal jurisdiction, or, in the alternative, pursuant to CPLR 3012(d) to extend his time to answer the complaint.
ORDERED that the order is affirmed, with costs.
Contrary to the contention of the defendant Stephen J. Harding, he was properly served with process pursuant to CPLR 308(4) (see JPMorgan Chase Bank, N.A. v Szajna,72 AD3d 902, 903). Accordingly, the Supreme Court properly denied those branches of his motion which were to vacate, inter alia, a prior order of reference and to dismiss the complaint insofar as asserted against him pursuant to CPLR 3211(a)(8) for lack of personal jurisdiction.
Since the only excuse Harding offered for his failure to answer the complaint was that service of process was improper, that branch of his motion which was to extend the time to answer was properly denied (see Bank of N.Y. v Espejo, 92 AD3d 707, 708).
BALKIN, J.P., CHAMBERS, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court